Exhibit 10.29

 

[img001_v4.jpg] 

 

May 3, 2018

 

PRIVATE AND CONFIDENTIAL

Mr. Stuart P. Stoller

28 Elderberry Lane East

Valley Stream, NY 11581

 

Re:        Employment Compensation

 

Dear Stuart:

 

I am pleased to inform you that the Compensation Committee of Ipsidy Inc. (the
“Company”) has approved the following changes to your compensation.

 

1.            Your base salary shall be increased by $12,500 p.a. to the amount
of $237,500 p.a. effective April 1, 2018.

 

2.            You shall be entitled to a bonus for 2018 equating to 40% of your
base salary as of December 31, 2018 (“Bonus”) upon the following terms and
conditions:

 

(a)You shall receive 100% of the Bonus for Achieving EBITDA. “Achieving EBITDA”
shall for the purpose of this letter mean the Company achieving an amount of
Adjusted EBITDA for the fiscal year 2018, on a consolidated basis, equal to the
Target as approved by the Compensation Committee of the Company on April 11,
2018, as the Adjusted EBITDA is set forth in the financial records of the
Company and its subsidiaries calculated on a consistent basis with prior years
and as Adjusted EBITDA is defined in the Company’s Annual Report on Form 10-K
for the year ending December 31, 2018.

 

(b)The percentage of base salary payable as Bonus shall be adjusted upward or
downward between 75% and 150% of the Bonus amount based on the percentage
achievement of the Target, as shown in the table approved by the Compensation
Committee of the Company on April 11, 2018.

 

3.            The Bonus, if earned, shall only be payable to you upon the
occurrence of the first to occur of the following events:

 

(a)The achievement by the Company of positive Adjusted EBITDA for one quarter,
in any period commencing after December 31, 2018, as shown in the Company’s
Quarterly Report on Form 10-Q for the relevant quarter; or

 

(b)The raising of an additional $15,000,000 of funding after the date hereof.

 

 

 

  Ipsidy Inc.   780 Long Beach Boulevard www.ipsidy.com Phone: 516.274.8700 Long
Beach, NY 11561   Fax:      516.274.0313

 

 

 

 

[img002_v4.jpg] 

 

Mr. Stuart P. Stoller

May 3, 2018

Page 2

 

The Bonus shall be paid with your regular payroll, subject to all deductions
required by law, upon the next payroll date following satisfaction of all the
above conditions.

 

Thank you for your continued service and commitment to the Company.

 

  Sincerely,    

 

 

Ipsidy Inc.   /s/Philip D. Beck       Philip D. Beck   Chairman and CEO

 

 